Citation Nr: 0731455	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for right carpal 
tunnel syndrome and hypertrophy synovium, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for cervical strain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1981 and from November 1985 to April 1993.  

In a statement received in August 2006, the veteran raised 
the issue of entitlement to service connection for a tubal 
pregnancy.  This issue is referred to the agency of original 
jurisdiction (AOJ).  

The file reflects that the AOJ increased the evaluation for 
the service-connected right hand disability to 10 percent 
from August 2002.  A claimant is presumed to be seeking the 
highest rating available under law.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of a higher 
evaluation for the veteran's right carpal tunnel syndrome and 
hypertrophic synovium remains in appellate status.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in May 2004.  A transcript of the hearing 
has been associated with the claims file.  At the hearing, 
the veteran clarified that she was claiming service 
connection for depression as part of PTSD.  Transcript at 10 
(2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in September 2002, the veteran 
asserted that she has PTSD as a result of a personal assault 
during service in July 1988, and/or as a result of having 
been the subject of a Court Martial in 1992, which caused her 
to attempt suicide.  The Board notes that a February 2002 VA 
examination report shows a diagnosis of PTSD.  

A DA Form 1059, dated in December 1988, shows that she had 
failed three times on a performance exercise between November 
1988 and December 1988.  Records, dated in September 1992, 
note a possible overdose of Flexeril.  It was noted that she 
had taken six to 10 tablets due to complaints of having been 
depressed about recent events in her life.  A December 1992 
General Court Martial Order reflects that she was determined 
to be not guilty of all four charges levied against her, to 
include striking a superior and disorderly conduct.  At 
separation in February 1993, psychiatric examination was 
normal.  The records associated with the Court Martial have 
not been associated with the claims file and there is 
insufficient evidence to determine whether PTSD is related to 
service.  

In addition, at the hearing in May 2004, the veteran 
testified that she regularly receives treatment through her 
employer for her spine and hand disabilities, and that she 
has been profiled at work due to her lumbar and cervical 
spine disabilities.  Transcript at 1-8 (2004).  In addition, 
she stated that she was receiving treatment at a VA medical 
center (VAMC).  Id. at 8-12.  These records have not been 
associated with the claims file.  

The Board notes that the schedular criteria for rating spine 
disabilities have been amended twice during the pendency of 
the veteran's appeal.  The rating criteria pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, was amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The AOJ has not 
addressed the amended versions of the regulatory criteria and 
the veteran has not been advised of the changes in the rating 
criteria.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the 
records in association with the 1992 Court 
Martial.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of her PTSD.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner 
should respond to the following:  Is it at 
least as likely as not that the veteran's 
PTSD is related to an in-service event?  
If so, identify the specific stressor (s) 
upon which the diagnosis is based.  A 
complete rationale should accompany any 
opinion provided.  

3.  The AOJ should request that the 
veteran identify the private doctor by 
whom she is treated at her place of 
employment and request that she provide 
the records or execute an authorization 
for release of information for the 
treatment records.  Any records obtained 
should be associated with the claims file.  

4.  The AOJ should associate with the 
claims file any relevant treatment records 
from the Dayton VAMC.  

5.  The veteran should be advised of the 
amended criteria for rating spine 
disabilities.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

